DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suonan et al. (Distance Protection for HVDC Transmission Lines Considering Frequency-Dependent Parameters, 2013)

With respect to claim 1, Suonan discloses a calculation method  (proposed algorithm) for travelling-wave differential protection [see abstract] of VSC- HVDC transmission lines [pg. 730; E Results of the Applications to VSC-HVDC Systems], considering the influence of the frequency-related parameters [see abstract], comprising the following steps: 
calculating a characteristic impedance and a propagation coefficient [pg. 725] of a frequency- dependent transmission line in time domain [pg. 726; IV Implementation in Time Domain]; (considering frequency-dependent parameters, the line transformation matrix is decomposed into two parts: a distributed parameter model related to ideal constant parameters and a compensation matrix related to frequency-dependent behavior) & ( the transformation matrix… is the propagation constant, and… is the characteristic impedance)
(Based on the distributed parameter model, the voltage and current at the setting point are calculated using local sampling data) & (Both voltage and current transformers are installed at the relay point and the setting point, respectively)
comparing a differential value of voltage travelling-wave with a preset threshold value (see eq. 22) [pg. 727] so as to determine whether an internal fault occurs [pg. 724 & 725]. (Based on that, the fault distance is calculated by solving differential equations) & (Distance protection calculates fault distance between the relay and fault point to determine whether a fault is internal or external to a protection zone)

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 distinguishes over the closest prior art Suonan et al. (Distance Protection for HVDC Transmission Lines Considering Frequency-Dependent Parameters, 2013), Sweitzer, III et al. (US 2017/0082675), and Johannesson (US 2015/0233976) because the prior, either singularly or in combination, fails to anticipate or render obvious the calculation method for travelling-wave differential protection of VSC- HVDC transmission lines according to claim 1, wherein the detailed steps of the method are as follows: 

Step B: collecting the voltage and current signals at the both ends of the transmission line, comprising a head end voltage value um, a head end current value im, a tail end voltage value un, a tail end current value in of the transmission line, a sampling frequency fs, and a number of the sampling voltage and current Ns; according to the waveform reduction method, filtering and intercepting the voltage and current signals using a filter with kernel length of M2 and then increasing the sampling frequency fs to a resampling frequency fmaxres (fmaxres >fs), and the number of sampling points becoming Nx-M2/2, wherein Nx= Ns * fmaxres/ fs; and performing phase mode transformation; 
Step C: comparing a differential value of voltage travelling-wave with a preset voltage threshold value so as to determine whether the internal fault occurs: 
calculating differential values of voltage travelling-wave uwavediffm and uwavedffn at both ends, presetting a preset threshold value uset, determining whether the internal fault occurs on the transmission line based on the criterion of                         
                            
                                
                                    u
                                    w
                                    a
                                    v
                                    e
                                
                                
                                    d
                                    i
                                    f
                                    f
                                    m
                                
                            
                            [
                            
                                
                                    n
                                
                                
                                    3
                                
                            
                            ≥
                            
                                
                                    u
                                
                                
                                    s
                                    e
                                    t
                                
                            
                            |
                            |
                            
                                
                                    u
                                    w
                                    a
                                    v
                                    e
                                
                                
                                    d
                                    i
                                    f
                                    f
                                    n
                                
                            
                            [
                            
                                
                                    n
                                
                                
                                    3
                                
                            
                            ]
                            ≥
                            
                                
                                    u
                                
                                
                                    s
                                    e
                                    t
                                
                            
                             
                            (
                            
                                
                                    n
                                
                                
                                    3
                                
                            
                            =
                            1
                            ,
                             
                            2
                            …
                            
                                
                                    N
                                
                                
                                    x
                                
                            
                            -
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                            /
                            2
                        
                     differential-mode components of voltage and current to realize fault recognition; further, determining whether the internal fault occurs:
                
                    
                        
                            u
                            w
                            a
                            v
                            e
                        
                        
                            d
                            i
                            f
                            f
                            m
                        
                    
                    [
                    
                        
                            n
                        
                        
                            3
                        
                    
                    ≥
                    
                        
                            u
                        
                        
                            s
                            e
                            t
                        
                    
                    |
                    |
                    
                        
                            u
                            w
                            a
                            v
                            e
                        
                        
                            d
                            i
                            f
                            f
                            n
                        
                    
                    [
                    
                        
                            n
                        
                        
                            3
                        
                    
                    ]
                    ≥
                    
                        
                            u
                        
                        
                            s
                            e
                            t
                        
                    
                
            
when either of uwavediffm[n3] or uwavediffn[n3] is greater than the preset threshold value uset, it is considered that the internal fault occurs at a time t[n3]; in order to ensure the reliability of the determination, the determination is made continuously several times or by the integral method” in combination with all other limitation of the claim as claimed and defined by the applicant. (see underlined for emphasis).
While the prior art does provide teaches for a calculation method for travelling-wave differential protection of VSC-HVFC transmission lines that includes taking into account frequency-related 

Regarding claims 3-9, claims 3-9 are dependent upon claim 2 and therefore distinguish over the closest available prior art for at least the reasons stated above with regards to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sweitzer, III et al. (US 2017/0082675) discloses detecting and locating faults in electric power delivery systems. More particularly, this disclosure relates to using time domain elements and analysis to determine a fault location in electric power delivery systems. In various embodiments, systems and methods consistent with the present disclosure may utilize underreach/overreach, directional, and/or traveling wave elements.

Johannesson (US 2015/0233976) discloses a method for sensing a fault in a protected unit included in a power system, e.g. High Voltage Direct Current (HVDC) power transmission systems, which method provides an increased fault sensing reliability and/or accuracy compared to known differential 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/               Examiner, Art Unit 2865

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
01/20/2022